PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Nagle Energy Solutions, LLC.
Application No. 16/040,935
Filed: 20 Jul 2018
For System and Method for Garage Ventilation Control Logic
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.78(c) received on August 16, 2022 to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a provisional application.   

The petition pursuant to 37 C.F.R. § 1.78(c) is DISMISSED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. § 1.78(c) was received on April 26, 2022 along with a properly marked and executed corrected/updated Application Data Sheet (ADS), the petition fee, and the proper statement of unintentional delay, and was dismissed via the issuance of a decision on August 3, 2022 which indicates requirements (1) and (2) of 37 C.F.R. § 1.78(c) have been satisfied and item (3) of 37 C.F.R. § 1.78(c) has not.

With this renewed petition pursuant to 37 C.F.R. § 1.78(c) received on August 16, 2022, item (3) of 37 C.F.R. § 1.78(c) remains unsatisfied.

Regarding requirement (3) of 37 C.F.R. § 1.78(c), while the required statement of unintentional delay was provided with the original petition, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  In this instance, a petition under 37 C.F.R. § 1.78 was filed more than two years after the date the benefit claim was due.  Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

A review of USPTO records shows this application was initially deposited on July 20, 2018 by Michael Indrajana (Reg. No. 65570) of the law firm Ingrajana Law Group a Professional Law Corporation.  An ADS was included on initial deposit, with no domestic benefit claim listed on the third page.  Since this application was filed under 35 U.S.C. § 111(a) on or after September 16, 2012,1 domestic benefit claims under 37 C.F.R. 
§ 1.78 must be included in the appropriate section of the ADS.2  

On July 20, 2018, a first power of attorney was received and on August 3, 2018, the USPTO issued a notice regarding power of attorney indicating that it could not be accepted.

On August 3, 2018, a filing receipt was mailed which indicates, in pertinent part:


    PNG
    media_image2.png
    57
    677
    media_image2.png
    Greyscale


On August 8, 2018, a second power of attorney was received, appointing power of attorney to two employees of the law firm Indrajana Law Group a Professional Law Corporation, which was accepted on August 22, 2018.

On August 22, 2018, an updated filing receipt was mailed which indicates, in pertinent part:


    PNG
    media_image3.png
    59
    673
    media_image3.png
    Greyscale


On April 13, 2021, a third power of attorney was received, appointing power of attorney to the present attorneys and agents of record, including Petitioner.  The third power of attorney was accepted on April 16, 2021.

With this renewed petition received on August 16, 2022, Petitioner has stated that this application was transferred to his law firm on April 13, 2021, and he believed “the priority claim had already been perfected.”3

On a date that has not been revealed but occurred subsequent to the mailing of the notice of allowance on April 14, 2022, an unidentified employee of Petitioner’s law firm realized “that the reference in the application to the provisional application contained an error.”4  Petitioner states that “upon information and belief, the failure to identify the provisional application on the original ADS was an oversight by the attorney who filed the application.”5

First, when this application was transferred to Petitioner’s law firm, it is not clear why he would have believed “the priority claim had already been perfected” in light of the information contained on both the filing receipt and the updated filing receipt (the relevant portions of which have been reproduced above).  Petitioner must address this on renewed petition.
Second, it is not clear why the party having the right or authority to present the domestic benefit claim in this application would have been unaware that the presently requested benefit claim had not been accorded, and it is equally unclear why no action was taken to secure the presently desired benefit claim until the filing of the original petition on April 26, 2022, more than three years and eight months after the mailing of the August 3, 2018 filing receipt.  This must be addressed on renewed petition.  

While it is noted that Petitioner has stated that “upon information and belief” the failure to have properly made the benefit claim on initial deposit was an oversight by prior counsel, the record is silent as to whether he has spoken with prior counsel and the Applicant about this matter.  As such, the basis for this statement is not obvious.

Statements from prior counsel and the Applicant are not required: it would be sufficient for Petitioner to expressly state that she has spoken with the Applicant and prior counsel and confirmed the facts of which he lacks firsthand knowledge.

Finally, the issue fee was submitted on July 13, 2022, which means that any renewed petition would necessarily be submitted after the payment of the issue fee.  Hence, when filing any renewed petition, Petitioner must also file a petition to withdraw from issue with a RCE. Otherwise, the renewed petition will be dismissed, since no amendments may be entered after payment of issue fee. Alternatively, a renewed petition with a certificate of correction and the associated fee may be filed after the patent issues, however Petitioner is reminded that it is the entire period of delay that must be shown to have been unintentional.

Any reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.78(c).” 

Neither a duplicate petition fee nor another corrected/updated ADS is required.  

How to respond to this decision :

The response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail, hand delivery, facsimile, or via EFS-Web.  

Mail: Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Hand delivery: Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

Facsimile: (571) 273-8300: please note this is a central facsimile number.  

EFS-Web: Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.  When filing via EFS-Web the user must select from the list of document descriptions to specify the files being submitted via EFS-Web.  Based on the document description selected by the user, a document code is assigned, and a message regarding the document submitted to the USPTO will be forwarded to the appropriate organization for processing and to the appropriate official for consideration: therefore, accurate document indexing is important to facilitate efficient processing and proper consideration of the document by the USPTO. It is important for users to select the correct document description and check the application file via PAIR after the submission is completed.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.6  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions


    
        
            
        
            
        
            
        
            
    

    
        1   For applications filed before September 16, 2012, any domestic benefit claim or foreign priority claim must be included in either the appropriate section of the ADS or in the first sentence(s) of the specification following the title.
        2   See Changes to Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act, 77 Fed. Reg. 48776 (Aug. 14, 2012).  
        3 Bernato verified statement received on August 16, 2022, paragraph 4.  
        4 Id. at 5.  
        5 Id.  
        6 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.